IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WESLEY AARON PEASLEE,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4059

VICKIE       LYNN      PERRINE,
individually and o/b/o KAYLA D.
and TORRIE L. CHRISMER,
minors,

      Appellee.


_____________________________/

Opinion filed November 9, 2016.

An appeal from the Circuit Court for Duval County.
Lawrence P. Haddock, Judge.

Diana L. Johnson of Johnson and Lufrano, P.A., Jacksonville, for Appellant.

No appearance for Appellee.




PER CURIAM.

      Because Appellant’s Motion to Terminate/Vacate the Final Judgment of

Injunction was legally sufficient by alleging facts demonstrating “changed
circumstances” such that “the continuation of the injunction would serve no valid

purpose,” Alkhoury v. Alkhoury, 54 So. 3d 641, 642 (Fla. 1st DCA 2011), we hold

that the trial court erred in not affording Appellant a meaningful opportunity to be

heard before summarily denying his motion. See Bennett v. Abdo, 167 So. 3d 522,

522 (Fla. 5th DCA 2015); Carrozza v. Stowers, 153 So. 3d 340, 341 (Fla. 2d DCA

2014); Ramirez v. Teutsch, 134 So. 3d 995 (Fla. 1st DCA 2012); Goodwin v.

Whitley, 103 So. 3d 932, 932 (Fla. 1st DCA 2012); Kugler v. Joosten, 58 So. 3d 323

(Fla. 1st DCA 2011); Colarusso v. Lupetin, 28 So. 3d 238, 239 (Fla. 4th DCA 2010).

“‘[D]ue process requires that [the movant] be given [an] opportunity to be heard on

his request . . . .” Carrozza, 153 So. 3d at 341 (quoting Reed v. Reed, 816 So. 2d
1246, 1247 (Fla. 5th DCA 2002)).

      REVERSED and REMANDED for further proceedings consistent with this

opinion.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.




                                         2